DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The previous Examiner of file has changed, and the application is now being examined Examiner Pierre-Louis, Andre.
3.	The after-final. Amendment filed on 02/24/2021 has been received and fully considered.
4.	Claims 1, 3-11 are presented for examination.
Allowable Subject Matter
5.	Claims 1, 3-11 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
6.1	In view of the amendment submitted on 02/24/2021, all pending rejections of the claims are withdrawn and the claims are allowed as previously indicated by the previous Examiner.  
6.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        March 2, 2021